Exhibit 10.6

 

KSB BANCORP, INC. 1998 LONG-TERM INCENTIVE STOCK

BENEFIT PLAN

 

1. PURPOSE. The purpose of the KSB Bancorp, Inc. 1998 Long-Term Incentive Stock
Benefit Plan (the “Plan”) is to advance the interest of KSB Bancorp, Inc. (the
“Company”) and to increase shareholder value by providing outside directors and
key employees of the Company and its affiliates, including Kingfield Bank (the
“Bank”), upon whose judgment, initiative and efforts the successful conduct of
the business of the Company and its affiliates largely depends, with additional
incentive in the form of a proprietary interest in the growth and performance of
the Company and to encourage their continued service with the Company and its
affiliates. A purpose of the Plan is also to attract people of experience and
ability to the Company and its affiliates.

 

2. TERM. The Plan shall be effective as of December 30,1997 (the date of board
of directors approval) (the “Effective Date”) and shall remain in effect until
December 30, 2007 (ten years from such date) unless sooner terminated by the
Company’s Board of Directors (the “Board”). The effectiveness of the Plan is
contingent upon stockholder approval, and any awards granted prior to such
stockholder approval shall be null and void if such approval is not obtained,
and any such award may not be exercised or vested prior to the receipt of
stockholder approval. After termination of the Plan, no future awards may be
granted but previously made awards shall remain outstanding in accordance with
their applicable terms and conditions and the terms and conditions of the Plan.

 

3. PLAN ADMINISTRATION. A committee (the “Committee”) appointed by the Board
shall be responsible for administering the Plan. The Committee shall be
comprised of either (i) at least two “Non-Employee Directors” of the Company, or
(ii) the entire Board of the Company. A “Non-Employee Director” means, for
purposes of the Plan, a director who (a) is not employed by the Company or an
affiliate; (b) does not receive compensation directly or indirectly as a
consultant (or in any other capacity than as a director) greater than $60,000;
(c) does not have an interest in a transaction requiring disclosure under Item
404(a) of Regulation S-K; or (d) is not engaged in a business relationship for
which disclosure would be required pursuant to Item 404(b) of Regulation S-K.
Actions and decisions of the Committee shall be approved by a majority of the
members of the Committee. The Committee shall have full and exclusive power to
interpret, construe and implement the Plan and any rules, regulations,
guidelines or agreements adopted hereunder and to adopt such rules, regulations
and guidelines for carrying out the Plan as it may deem necessary or proper.
These powers shall include, but not be limited to, (i) determination of the type
or types of awards to be granted under the Plan; (ii) determination of the terms
and conditions of any awards under the Plan; (hi) determination of whether, to
what extent and under what circumstances awards may be settled, paid or
exercised in cash, shares, other securities, or other awards, or other property,
or accelerated, canceled, extended, forfeited or suspended; (iv) adoption of
modifications, amendments, procedures, subplans and the like as are necessary;
(v) subject to the rights of participants, modification, change, amendment or
cancellation of any award to correct an administrative error; and (vi) taking
any other action the Committee deems necessary or desirable for the
administration of the Plan. All determinations, interpretations, and other
decisions under or with respect to the Plan or any award by the Committee shall
be final, conclusive and binding upon the Company, any participant, any holder
or beneficiary of any award under the Plan and any employee of the Company.

 

4. ELIGIBILITY. Any employee of the Company shall be eligible to receive
Incentive Stock Options, Non-Statutory Stock Options, Stock Appreciation Rights,
Stock Awards, Dividends, and Dividend Equivalents under



--------------------------------------------------------------------------------

the Plan. Outside directors shall be eligible to receive Non-Statutory Stock
Options, Stock Awards, Dividends, and Dividend Equivalents under the Plan,
provided that the term “Company” includes any entity that is directly or
indirectly controlled by the Company or any entity in which the Company has a
significant equity interest, as determined by the Committee. An “outside
director” means a director of the Company or an Affiliate who is not an employee
of the Company or an Affiliate.

 

5. SHARES OF STOCK SUBJECT TO THE PLAN. There shall be 70,000 shares of Common
Stock in the aggregate reserved for issuance under the Plan, which shares shall
be available for issuance (subject to adjustment as provided in Section 6)
pursuant to the exercise of stock options and stock awards, granted under
Sections 7(a) and (c) of the Plan. The maximum number of shares that may be
subject to all awards granted to any one employee of the Company is 40,000.

 

In instances where a stock appreciation right (“SAR”) or other award is settled
in cash or any form other than shares, then the shares covered by these
settlements shall not be deemed issued and shall remain available for issuance
under the Plan. Further, the payment in shares of dividends and dividend
equivalents in conjunction with outstanding awards shall not be counted against
the shares available for issuance. Any shares that are issued by the Company,
and any awards that are granted by, or become obligations of, the Company, and
any awards that are granted by, or become obligations of, the Company, through
the assumption by the Company or an affiliate of, or in substitution for,
outstanding awards previously granted by an acquired company shall not be
counted against the shares available for issuance under the Plan. In addition,
any shares that are used for the full or partial payment of the exercise price
of any option in connection with an Accelerated Ownership Option Right will be
available for future grants under the Plan.

 

Any shares issued under the Plan may consist in whole or in part, of authorized
and unissued shares or of treasury shares, and no fractional shares shall be
issued under the Plan. Cash may be paid in lieu of any fractional shares in
settlements of awards under the Plan.

 

6. ADJUSTMENTS AND REORGANIZATIONS.

 

  (a) Changes in Stock. If the number of outstanding shares of Common Stock is
increased or decreased or the shares of Common Stock are changed into or
exchanged for a different number of kind of shares or other securities of the
Company on account of any recapitalization, reclassification, stock split,
reverse split, combination of shares, exchange of shares, stock dividend or
other distribution payable in capital stock, or other increase or decrease in
such shares effected without receipt of consideration by the Company occurring
after the Effective Date, the number and kinds of shares for which grants of
Stock Options and Stock Awards may be made under the Plan shall be adjusted
proportionately and accordingly by the Company. In addition, the number and kind
of shares for which grants are outstanding shall be adjusted proportionately and
accordingly so that the proportionate interest of the grantee immediately
following such event shall, to the extent practicable, be the same as
immediately before such event. Any such adjustment in outstanding Stock Options
shall not change the aggregate Stock Option purchase price payable with respect
to shares that are subject to the unexercised portion of the Stock Option
outstanding but shall include a corresponding proportionate adjustment in the
Stock Option purchase price per share.

 

  (b) Reorganization in Which the Company Is the Surviving Entity and in Which
No Change of



--------------------------------------------------------------------------------

Control Occurs. Subject to Section 23 hereof, if the Company shall be the
surviving entity in any reorganization, merger, or consolidation of the Company
with one ore more other entities, any Stock Option theretofore granted pursuant
to the Plan shall pertain to and apply to the securities to which a holder of
the number of shares of stock subject to such Stock Option would have been
entitled immediately following such reorganization, merger or consolidation,
with a corresponding proportionate adjustment of the Stock Option purchase price
per share so that the aggregate Stock Option purchase price thereafter shall be
the same as the aggregate Stock Option purchase price of the shares remaining
subject to the Stock Option immediately prior to such reorganization, merger, or
consolidation. Subject to any contrary language in an Award Agreement evidencing
a Stock Award Grant, any restrictions applicable to such Stock Award shall apply
as well to any replacement shares received by the Grantee as a result of the
reorganization, merger or consolidation.

 

Adjustments under this Section 6 related to shares of Stock or securities of the
Company shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share. The granting of awards pursuant to the Plan shall
not affect or limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure or to merge, consolidate, dissolve, or liquidate, or to sell
or transfer all or any part of its business or assets.

 

7. AWARDS. The Committee shall determine the type or types of award(s) to be
made to each participant under the Plan and shall approve the terms and
conditions governing these awards in accordance with Section 12. Awards may be
granted singly, in combination or in tandem so that the settlement or payment of
one automatically reduces or cancels the other. Awards may also be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for, grants or rights under any other employee or compensation plan
of the Company, including the plan of any acquired entity.

 

  (a) Stock Option - is a grant of a right to purchase a specified number of
shares of Common Stock during a specified period. The purchase price of each
option shall be the Fair Market Value of a share on the date such other award
was granted. However, if a key employee owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or its
affiliates (or under Section 424(d) of the Internal Revenue Code of 1986, as
amended (the “Code”) is deemed to own stock representing more than 10% of the
total combined voting power of all classes of stock of the Company or its
affiliates by reason of the ownership of such classes of stock, directly or
indirectly, by or for any brother, sister, spouse, ancestor or lineal descendent
of such key employee, or by or for any corporation, partnership, estate or trust
of which such key employee is a shareholder, partner or beneficiary), the
purchase price per share of Common Stock deliverable upon the exercise of each
Incentive Stock Option shall not be less than 110% of the Fair Market Value of
the Company’s Common Stock on the date the Incentive Stock Option is granted. A
stock option may be exercised in whole or in installments, which may be
cumulative. A stock option may be in the form of an Incentive Stock Option which
complies with Section 422 of the Code, as amended, and the regulations
thereunder at the time of grant, or a Non-Statutory Stock Option. A
Non-Statutory Stock Option means an option granted by the Committee to (i) an
outside director or (ii) to any other participant, and such option is either (A)
not designated by the Committee as an Incentive Stock



--------------------------------------------------------------------------------

Option, or (B) fails to satisfy the requirements of an Incentive Stock Option as
set forth in Section 422 of the Code and the regulations thereunder. The price
at which shares of Common Stock may be purchased under a stock option shall be
paid in full at the time of the exercise, in either cash or such other methods
as provided by the Committee at the time of grant or as provided in the form of
agreement approved in accordance herewith, including tendering (either actually
or by attestation) Common Stock at Fair Market Value, surrendering a stock award
valued at Fair Market Value on the date of surrender, or any combination
thereof.

 

  (b) Stock Appreciation Right - is a right to receive a payment, in cash and/or
Common Stock, as determined by the Committee, equal to the excess of the Fair
Market Value of a specified number of shares of Common Stock on the date the SAR
is exercised over the Fair Market Value on the date of grant of the SAR as set
forth in the applicable award agreement, except that, in the case of an SAR
granted retroactively in tandem with or as a substitution for another award, the
exercise or designated price may be no lower than the Fair Market Value of a
share on the date such other award was granted.

 

  (c) Stock Award - is an award made in stock or denominated in units of stock.
All or part of any stock award may be subject to conditions established by the
Committee, and set forth in the award agreement, which may include, but are not
limited to, continuous service with the Company, achievement of specific
business objectives, and other measurements of individual, business unit or
Company performance.

 

  (d) Accelerated Ownership Option Rights - An Award as defined in Section 13.

 

8. DIVIDENDS AND DIVIDEND EQUIVALENTS. The Committee may provide that stock
awards earn dividends or dividend equivalents. Such dividend equivalents may be
paid currently or may be credited to an account established by the Committee
under the plan in the name of the participant. In addition, dividends or
dividend equivalents paid on outstanding awards or issued shares may be credited
in such account rather than paid currently. Any crediting of dividends or
dividend equivalents may be subject to such restrictions and conditions as the
Committee may establish, including reinvestment in additional shares or share
equivalents.

 

9. DEFERRALS AND SETTLEMENTS. Payment of awards may be in the form of cash,
stock, other awards, or in combinations thereof as the Committee shall determine
at the time of grant, and with such restrictions as it may impose. The Committee
may also require or permit participants to elect or defer the issuance of shares
or the settlement of awards in cash under such rules and procedures as it may
establish under the Plan. It may also provide that deferred settlements include
the payment or crediting of interest on the deferral amounts or the payment or
crediting of dividend equivalents on deferred settlements denominated in shares.

 

10. FAIR MARKET VALUE. Fair Market Value for all purposes under the Plan shall
mean the reported closing price of Common Stock as reported by the National
Association of Securities Dealers Automatic Quotation System (“NASDAQ”) (as
published in The Wall Street Journal) on such date or if the Common Stock was
not traded on such date, on the next preceding day on which Common Stock was
traded thereon. Under no circumstances shall Fair Market Value be less than the
par value of the Common Stock.



--------------------------------------------------------------------------------

11. TRANSFERABILITY AND EXERCISABILITY. All awards other than Non-Statutory
Stock Options under the Plan will be nontransferable and shall not be
assignable, alienable, saleable or otherwise transferable by the participant
other than by will or the laws of descent and distribution, except pursuant to a
domestic relations order entered by a court of competent jurisdiction or as
otherwise determined by the Committee. In the event that a participant
terminates employment with Company to assume a position with a governmental,
charitable, educational or similar nonprofit institution, the Committee may
authorize a third party, including but not limited to a “blind” trust, to act on
behalf of and for the benefit of the representative participant with respect to
any outstanding awards.

 

If so permitted by the Committee, a participant may designate a beneficiary or
beneficiaries to exercise the rights of the participant and receive any
distributions under the Plan upon the death of the Participant. However, in the
case of participants covered by Section 16 of the 1934 Act, any contrary
requirements of Rule 16b-3 under the 1934 Act, or any successor rule, shall
prevail over the provisions of this Section.

 

Awards granted pursuant to the Plan may be exercisable pursuant to a vesting
schedule as determined by the Committee. The Committee may, in its sole
discretion, accelerate or extend the time at which any Stock Option may be
exercised in whole or in part, or the vesting of any Stock Award, provided,
however, that with respect to an Incentive Stock Option, it must be consistent
with the terms of Section 422 of the Code in order to continue to qualify as an
Incentive Stock Option. The Committee may also, in its sole discretion, extend
the time period within which a stock option must be exercised before it expires.
Notwithstanding the above, in the event of Retirement (as herein defined), death
or Disability, all awards shall immediately vest. “Retirement” means retirement
as the normal retirement date as set forth in the Bank’s pension plan or as
determined by the Board of Directors in the event there is no such plan.
“Disability” means the permanent and total inability by reason of mental or
physical infirmity, or both, of an employee to perform the work customarily
assigned to him, or of a director to serve as such. Additionally, in the case of
an employee, a medical doctor selected or approved by the Board must advise the
Committee that it is either not possible to determine when such Disability will
terminate or that it appears probable that such Disability will be permanent
during the remainder of paid employee’s lifetime.

 

12. AWARD AGREEMENTS. Awards under the Plan shall be evidenced by an agreement
as shall be approved by the Committee that sets forth the terms, conditions and
limitations to an award and the provisions applicable in the event the
participant’s employment terminates, provided however, in no event shall the
term of any Incentive Stock Option exceed a period of ten years from the date of
its grant. However, if any key employee, at the time an Incentive Stock Option
is granted to him, owns stock representing more than 10% of the total combined
voting power of all classes of stock of the Company or its affiliate (or, under
Section 424(d) of the Code, is deemed to own stock representing more than 10% of
the total combined voting power of all classes of stock, by reason of the
ownership of such classes of stock, directly or indirectly, by or for any
brother, sister, spouse, ancestor or lineal descendent of such key employee, or
by or for any corporation, partnership, estate or trust of which such key
employee is a shareholder, partner or beneficiary), the Incentive Stock Option
granted to him shall not be exercisable after the expiration of five years from
the date of grant.

 

In addition, to the extent required by Section 422 of the Code, the aggregate
Fair Market Value (determined at the time the option is granted) of the Common
Stock for which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under all plans of the Company and its
affiliates) shall not exceed $100,000. In the event the amount exercisable shall
exceed $100,000, the first $100,000 of Incentive Stock Options (determined as of
the date of grant) shall be exercisable as Incentive Stock Options and any
excess shall be exercisable as Non-Statutory Stock Options.



--------------------------------------------------------------------------------

13. ACCELERATED OWNERSHIP STOCK OPTION RIGHTS. The Committee may grant the right
to receive an Accelerated Ownership Option simultaneously with, or subsequent
to, the grant of any stock option, with respect to all or some of the shares
covered by such stock option. In the event an Accelerated Ownership Option Right
has been granted, upon the exercise of the related Stock Option, the participant
will be granted an Accelerated Ownership Stock Option (which may be an Incentive
or Non-Incentive Stock Option) to purchase a number of shares of Common Stock
equal to the sum of the number of whole shares of Common Stock used by the
participant in payment of the purchase price of the Stock Option. The exercise
price of the Accelerated Ownership Option shall be the Fair Market Value of the
Common Stock on the date of grant of the Accelerated Ownership Option. The term
during which the Accelerated Ownership Option may be exercised (and the other
terms and conditions) shall be determined by the Committee, but in no event
shall an Accelerated Ownership Option be exercisable in whole or in part before
the expiration of six months from the date of the grant of the Accelerated
Ownership Option.

 

14. PLAN AMENDMENT. The Board or the Committee may modify or amend the Plan as
it deems necessary or appropriate or modify or amend an award received by key
employees and/or outside directors. No such amendment shall adversely affect any
outstanding awards under the Plan without the consent of the holders thereof.

 

15. TAX WITHHOLDING. The Company may deduct from any settlement of an award made
under the Plan, including the delivery or vesting of shares, an amount
sufficient to cover withholding required by law for any federal, state or local
taxes or to take such other action as may be necessary to satisfy any such
withholding obligations. The Committee may permit shares to be used to satisfy
required tax withholding and such shares shall be valued at the Fair Market
Value as of the settlement date of the applicable award.

 

16. OTHER COMPANY BENEFIT AND COMPENSATION PROGRAMS. Unless otherwise determined
by the Committee, settlements of awards received by participants under the Plan
shall not be deemed a part of a participant’s regular, recurring compensation
for purposes of calculating payments or benefits from any Company benefit plan,
severance program or severance pay law of any country.

 

17. UNFUNDED PLAN. Unless otherwise determined by the Committee, the Plan shall
be unfunded and shall not create (or be construed to create) a trust or a
separate fund or funds. The Plan shall not establish any fiduciary relationship
between the Company and any participant or other person. To the extent any
person holds any rights by virtue of a grant awarded under the Plan, such right
(unless otherwise determined by the Committee) shall be no greater than the
right of an unsecured general creditor of the Company.

 

18. FUTURE RIGHTS. No person shall have any claim or rights to be granted an
award under the Plan, and no participant shall have any rights by reason of the
grant of any award under the Plan to continued employment by the Company or any
subsidiary of the Company.

 

19. GENERAL RESTRICTION. Each award shall be subject to the requirement that, if
at any time the Committee shall determine, in its sole discretion, that the
listing, registration or qualification of any award under the Plan upon any
securities exchange or under any sate or federal law, or the consent or approval
of any government regulatory body, is necessary or desirable as a condition of,
or in connection with, the granting of such award or the grant or settlement
thereof, such award may not be exercised or settled in whole or in part unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.



--------------------------------------------------------------------------------

20. GOVERNING LAW. The validity, construction and effect of the Plan and any
actions taken or relating to the Plan shall be determined in accordance with the
laws of the State of Delaware and applicable Federal law.

 

21. SUCCESSORS AND ASSIGNS. The Plan shall be binding on all successors and
permitted assigns of a participant, including, without limitation, the guardian
or estate of such participant and the executor, administrator or trustee of such
estate, or any receiver or trustee in bankruptcy or representative of the
participant’s creditors.

 

22. RIGHTS AS A SHAREHOLDER. A participant shall have no rights as a shareholder
with respect to awards under the Plan until he or she becomes the holder of
record of shares granted under the Plan.

 

23. CHANGE IN CONTROL. Notwithstanding anything to the contrary in the Plan, the
following shall apply to all outstanding awards granted under the Plan:

 

  (a) Definitions. The following definitions shall apply to this Section:

 

“Change in Control” of the Bank or the Company means a Change in Control of a
nature that: (i) would be required to be reported in response to Item l(a) of
the current report on Form 8-K, as in effect on the date hereof pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
or (ii) results in a Change in Control of the Bank or the Company within the
meaning of the Change in Bank Control Act, as administered by the Federal
Reserve Board, as in effect on the effective date of this Plan. In addition to
the above, a Change in Control shall be deemed to have occurred at such time and
payments and benefits under this Section shall be made as (iii) any “person” (as
the term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the “beneficial owner” (as defined in Rule d-3 under the Exchange Act), directly
or indirectly, of securities of the Bank or the Company representing 25% or more
of the Bank’s or the Company’s outstanding securities ordinarily having the
right to vote at the election of directors except for any securities of the Bank
purchased by the Company in connection with the conversion of the Bank to the
stock form and any securities purchased by the Bank’s employee stock ownership
plan and trust; or (iv) individuals who constituted the Board on the Effective
Date (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
Effective Date whose election was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board, or whose nomination for
election by the Company’s shareholders was approved by the same nominating board
serving under an Incumbent Board, shall be, for purposes of this clause (iv),
considered as though he were a member of the Incumbent Board; or (v) a merger,
consolidation or sale of all or substantially all the assets of the Bank or the
Company in which the Bank or Company is not the surviving institution occurs; or
(vi) a proxy statement, whether or not supported by management or the Board of
Directors, soliciting proxies from stockholders of the Company, by someone other
than the current management of the Company, seeking stockholder approval of a
plan of reorganization, merger or consolidation of the Company or Bank or
similar transaction with one or more corporations as a result of which the
outstanding shares of the class of securities then subject to the plan or
reorganization are exchanged for or converted into cash or property or
securities not issued by the Bank or the Company shall be distributed; or (vii)
a tender offer is made for 25% or more of the voting securities of the Bank or
the Company. Notwithstanding the above, the Board of Directors shall have the
right to determine that a Change in Control has occurred.



--------------------------------------------------------------------------------

  (b) Acceleration of Vesting and Payment of SARs, Stock Awards, and Dividends
and Dividend Equivalents.

 

  (1) Upon the occurrence of an event constituting a Change in Control, all
SARs, stock awards, stock options, dividends and dividend equivalents or any
other award granted pursuant to this Plan outstanding on such date shall become
100% vested. All awards other than options shall be distributed as soon as may
be practicable. Upon such distribution, such awards shall be canceled.

 

  (2) Upon the occurrence of an event constituting a Change in Control involving
an exchange of stock, all stock options shall become options to purchase the
exchanged stock at the applicable exchange ratio (with no change in the
aggregate exercise price).

 

24. COMPLIANCE WITH SECTION 16. With respect to persons subject to Section 16 of
the 1934 Act, transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the 1934 Act. To the
extent any provisions of the Plan or actions of the Committee fail to so comply,
it shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee administrators.

 

25. TERMINATION OF EMPLOYMENT. Upon the termination of an employee’s service for
any reason other than Disability, Retirement, Change in Control, death or
Termination for Cause, the employee’s Stock Options shall be exercisable, and
awards shall vest, only as to those shares that were immediately purchasable by,
or vested in, such employee at the date of termination, and options may be
exercised only for a period of three months following termination. In the event
of termination of employment for cause (as defined herein) all rights and awards
granted to an employee under the Plan not exercised or vested shall expire upon
termination of employee.

 

“Termination for Cause” means the termination upon an intentional failure to
perform stated duties, or a breach of a fiduciary duty involving personal
dishonesty, or a willful violation of any law, rule, regulation (other than
traffic violations or similar offenses) or a final cease-and-desist order - any
of which results in material loss to the Company or one of its affiliates.

 

No option shall be eligible for treatment as an Incentive Stock Option in the
event such option is exercised more than three months following the date of his
Retirement or termination of employment following a Change in Control; and
provided further, that no option shall be eligible for treatment as an Incentive
Stock Option in the event such option is exercised more than one year following
termination of employment due to death or Disability and provided further, in
order to obtain Incentive Stock Option treatment for options exercised by heirs
or devisees of an optionee, the optionee’s death must have occurred while
employed or within three (3) months of termination of employment. Upon the
termination of an employee’s service for reason of Disability, Retirement,
Change in Control or death, the employee’s Stock Options shall be exercisable,
and Stock Awards shall vest, as to all shares subject to an outstanding award,
whether or not otherwise immediately purchasable by, or vested in, such employee
at the date of termination and options may be exercised for a period of one year
following termination. In no event shall the exercise period extend beyond the
expiration of the Stock Option term.

 

Upon the termination of a director’s service for any reason other than
Disability, Retirement, Change in Control, death or Termination for Cause, the
director’s Stock Options shall be exercisable, and Stock Awards shall vest, only
as to those shares that were immediately purchasable by, or vested in, such
director at the date of termination, and options may be exercised for a period
of one year following termination of service. In the event of



--------------------------------------------------------------------------------

termination of service for cause (as defined above) all rights and awards
granted to the director under the Plan not exercised by or vested in such
director shall expire upon termination of service. Upon the termination of a
director’s service for reason of Disability, Retirement, Change in Control or
death. Stock Options shall be exercisable, and Stock Awards shall vest, as to
all shares subject to an outstanding award, whether or not otherwise immediately
purchasable by, or vested in, such director at the date of termination and
options may be exercised for a period of one year following termination.

 

SECRETARY CERTIFICATE

 

Adopted by the Board of Directors of KSB Bancorp, Inc. on December 30, 1997 at a
duly called and held meeting of the Board of Directors.

 

Attest:

       

/s/ John C. Witherspoon

--------------------------------------------------------------------------------

   

Secretary

 

Approved by the shareholders on May 13, 1998 at a duly called and held meeting
of shareholders of the Company.

 

Attest:

       

/s/ John C. Witherspoon

--------------------------------------------------------------------------------

   

Secretary